IN THE SUPREME COURT OF TENNESSEE
                            AT JACKSON
                                                      FILED
                                                      October 27, 1997

                                                  Cecil Crowson, Jr.
                                                      Appellate C ourt Clerk

                                       FOR PUBLICATION

LINDA GRANTHAM and              )      Filed:     October 27, 1997
WILBURN GRANTHAM,               )
                                )
      APPELLANTS,               )      MADISON CIRCUIT
                                )      NO. C-94-46
v.                              )
                                )
JACKSON-MADISON COUNTY          )      HON. WHIT LAFON, JUDGE
GENERAL HOSPITAL DISTRICT,      )
                                )
      APPELLEE.                 )      NO. 02S01-9611-CV-00095




FOR APPELLANTS:                 FOR APPELLEE:

William G. Hatton               Jerry D. Kizer, Jr.
Bolivar                         Dale Conder, Jr.
                                Jackson




                         OPINION


COURT OF APPEALS REVERSED;                                        HOLDER, J.
TRIAL COURT AFFIRMED
                                     OPINION



       This appeal addresses a plaintiff's ability to amend a complaint to reflect a

defendant's correct name under the relation back provisions of Rule 15.03. The

trial court permitted the plaintiffs to amend their complaint. The appellate court

reversed, holding that the plaintiffs were precluded from amending their

complaint to reflect a new defendant because notice was served on the

defendant after the expiration of the statute of limitations. We reverse the

appellate court and hold that: (1) the amendment did not name a new party for

purposes of Rule 15.03; and (2) the amendment relates back to the original filing

of the complaint.



                                 BACKGROUND



       The plaintiffs, Linda and Wilbur Grantham, filed suit against the

defendant, Jackson-Madison County Hospital District, alleging that Ms.

Grantham sustained injuries when she fell in defendant's parking lot on February

20, 1993. Their complaint was filed on February 18, 1994, and named Jackson-

Madison County General Hospital as the defendant. The hospital's agent for

service of process was served on February 24, 1994.



       The hospital filed a motion to dismiss arguing that the plaintiff omitted the

word "District" from its name and that Jackson-Madison County General Hospital

was not a legal entity capable of being sued. The plaintiffs filed a motion to

amend their complaint to include the word "District." The trial court granted the

plaintiffs' motion. The Court of Appeals reversed, finding that the plaintiffs were

attempting to add a new party. The appellate court held that the amendment did




                                         2
not relate back to the filing of the original complaint because the defendant was

served after the expiration of time for commencement of action.



                                    ANALYSIS



        The present case is controlled by Tenn. R. Civ. P., Rule 15.03. Although

Rule 15.03 has been amended, the plaintiffs' action was filed prior to the

effective date of the 1995 amendment.1 The rule in effect when the plaintiffs' suit

was initiated read as follows:



        15.03 Relation Back of Amendments. Whenever the claim or
        defense asserted in the amended pleadings arose out of the
        conduct, transaction or occurrences set forth or attempted to be set
        forth in the original pleading, the amendment relates back to the
        date of the original pleading. An amendment changing the party
        against whom the claim is asserted relates back if the foregoing
        provision is satisfied and if, within the period provided by law for
        commencing the action against him, the party to be brought in by
        the amendment (1) has received such notice of the institution of
        the action that he will not be prejudiced in maintaining his defense
        on the merits, and (2) knew or should have known that, but for a
        misnomer or other similar mistake concerning the identity of the
        proper party, the action would have been brought against him.
        Except as above specified, nothing in this rule shall be construed to
        extend any period of limitations governing the time in which any
        action may be brought.



Accordingly, there are two inquiries under Rule 15.03: (1) did the amendment

change or add a new party; and (2) if so, did the amending party satisfy the

notice requirements. Amendments neither changing nor adding a new party may

relate back to the time of the original pleading without the second inquiry being

made.




        1
        Rule 15.03 was amended to allow relation back if the new party to be
brought in by amendment has received notice of the institution of the action
within 120 days of commencement of the action. Tenn. R. Civ. P., Rule 15.03.

                                         3
       The defendant contends and the appellate court found that this case is

controlled by Duke v. Replogle Enterprises, a/k/a/ Replogle Sawmill, 891 S.W.2d
205 (Tenn. 1994). In Duke, this court held that amendments adding a new party

will relate back to the time of the original complaint only if the new party being

added had notice of the original filing prior to the expiration of the statute of

limitations. Id. at 206. Duke, however, did not address a mislabeling of the

correct party.



       We believe that the plaintiffs did not select the wrong defendant but

simply mislabeled the right defendant. Plaintiffs properly identified the defendant

in several respects. They referred to the defendant as a health care facility

doing business in Madison County, Tennessee. They served the complaint on

the defendant's proper agent for service of process at defendant's place of

business. They also approximated the defendant's name in the caption of the

complaint as "Jackson-Madison County General Hospital." The defendant's

correct name is "Jackson-Madison County General Hospital District." Every

word in the plaintiffs' designation appears in the correct designation. The sole

difference is that the plaintiffs omitted the word "District." See Datskow v.

Teledyne, 899 F.2d 1298 (2nd Cir. 1990) (holding amendment did not add new

party where Teledyne, Inc. was amended to Teledyne Industrial, Inc.).



       The facts in this case may be contrasted with those in Duke v. Replogle

Enterprises, a/k/a Replogle Sawmill, 891 S.W.2d 205 (Tenn. 1994). The plaintiff

in Duke filed a complaint against "Replogle Enterprises, a/k/a, Replogle

Sawmill." The plaintiff then attempted to amend the complaint to include the

name of an individual, Nathan Replogle. Id. at 205. This Court found that the

amendment added a new party and was subject to the notice requirements

under Tenn. R. Civ. P., Rule 15.03. Id. at 206.


                                           4
       Unlike Duke, the plaintiffs in the present case are not attempting to add

the name of an individual or another business. They are merely attempting to

correct the mislabeling of the party they intended to sue. We find that the

approximation in the original complaint was sufficiently close to prevent prejudice

by apprising the defendant it was being sued. The amended complaint's claim

"arose out of the same conduct, transaction or occurrence set forth . . . in the

original [complaint]." Tenn. R. Civ. P., Rule 15.03. The requirements of Rule

15.03 have been satisfied, and the plaintiffs should be allowed to amend their

complaint. Costs of this appeal are taxed to the appellee, Jackson-Madison

County General Hospital District, for which execution may issue if necessary.




                                   Janice M. Holder, Justice


Concurring:

Anderson, C.J.
Drowota, Reid, and Birch, J.J.




                                         5